[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11980                 APR 21, 2011
                                                                     JOHN LEY
                                 ________________________              CLERK

                             D.C. Docket No. 9:09-cv-82303-CMA
                                Case No. 07-11010-BKC-PGH
IN RE:

ERNEST W. WILLIS,

lllllllllllllllllllll                         Debtor.
__________________________________________________________________

ERNEST W. WILLIS,

lllllllllllllllllllll                                          Plaintiff - Appellant,

    versus

DEBORAH MENOTTE,
RED REEF, INC.,

lllllllllllllllllllll                                          Defendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (April 21, 2011)
Before PRYOR and COX, Circuit Judges, and WATKINS,* District Judge.

PER CURIAM:

       Ernest W. Willis appeals the judgment that assets in three of his retirement

accounts are not exempt from his bankruptcy estate. The Bankruptcy Code

provides an exemption for “retirement funds to the extent that those funds are in a

fund or account that is exempt from taxation under section 401, 403, 408, 408A,

414, 457, or 501(a) of the Internal Revenue Code of 1986.” 11 U.S.C. §

522(b)(3)(C). The bankruptcy court and the district court determined that Willis

engaged in several prohibited transactions under section 408 of the Internal

Revenue Code and caused the assets to lose their tax-exempt status. 26 U.S.C. §§

408(e)(2), 4975(c)(1). All of Willis’s arguments on appeal lack merit, and he has

failed to establish that the bankruptcy court committed any reversible error. We

affirm based on the well-reasoned opinion of the district court.

       The judgment against Willis is AFFIRMED.




       *
      Honorable W. Keith Watkins, United States District Judge for the Middle District of
Alabama, sitting by designation.

                                              2